       Case 1:18-cr-00218-TSC Document 128-1 Filed 12/17/19 Page 1 of 1



                United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 19-3039                                                September Term, 2019
                                                                    1:18-cr-00218-TSC-1
                                                       Filed On: December 17, 2019
United States of America,

             Appellee

      v.

Mariia Butina, also known as Maria Butina,

             Appellant


                                        ORDER

      Upon consideration of appellant's motion for voluntary dismissal of her appeal
and the declaration in support thereof, it is

        ORDERED that the motion be granted and this case be dismissed. See D.C.
Circuit Handbook of Practice and Internal Procedures 35 (2019).

      The Clerk is directed to issue the mandate forthwith.


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Laura Chipley
                                                         Deputy Clerk
